         Case 1:19-cv-10742-PKC Document 22 Filed 05/18/21 Page 1 of 2




                                           (212) 880-9558
                                        rradick@maglaw.com


                                         May 18, 2021



By ECF
The Honorable P. Kevin Castel
United States District Judge
United States District Court for the
  Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States et al. ex rel. Gurin v. New York City Health and Hospitals Corp.
               et al., No. 19 Cv. 10742 (PKC)

Dear Judge Castel:

      This Firm represents the New York College of Podiatric Medicine, which is one of the
Defendants in the above-captioned matter.

        As counsel for Relator William Gurin informed the Court in a letter of April 15, 2021,
Relator and the Defendants have reached an agreement in principle to settle this matter. The
parties have since been working to finalize the terms of the settlement agreement between them,
and have been consulting with counsel for the United States and the State of New York in
connection with that settlement. We are now quite close to being able to finalize and execute the
settlement agreement amongst Relator and the Defendants, at which point Relator’s counsel
would submit a stipulation of dismissal. However, despite the best efforts of all involved, we do
not believe it will be possible to finalize and execute the necessary settlement documents prior to
two of the upcoming deadlines in this case—namely: (a) the May 19, 2021 date by which
Defendants are to either answer or move against the complaint, and (b) the May 20, 2021 date by
which, pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, the parties would
otherwise be required to confer in connection with the June 10, 2021 initial pretrial conference
scheduled by the Court.

      In light of the foregoing, Relator and the Defendants jointly request that the time for
Defendants to answer or move against the complaint be extended by fourteen days, to June 2,
          Case 1:19-cv-10742-PKC Document 22 Filed 05/18/21 Page 2 of 2




Honorable P. Kevin Castel
May 18, 2021
Page 2

2021; that the date for the initial pretrial conference also be extended by fourteen days, to June
24, 2021; and that all other deadlines contained in the initial Order setting a pretrial conference,
as modified by the Court’s order of April 16, 2021, likewise be extended by an additional
fourteen days.

        There have been two prior requests to extend the Defendants’ time to move or answer the
complaint in connection with the ongoing settlement discussions; prior requests of February 8
and April 15, 2021 were granted by the Court. As to the extension of other case-related
deadlines, including the date for the initial pretrial conference, this is parties’ second such
request; a prior request of April 15, 2021 was granted by the Court. Given what we believe will
be the imminent resolution of this matter, no further extension requests are expected.

       On behalf of the parties, I thank for the Court for its consideration in this matter.

                                               Respectfully submitted,



                                               Robert M. Radick

cc:    Joseph Willey, Esq. (attorney for Defendant New York City Health and Hospitals Corp.)
       Adam Pollock, Esq. (attorney for Relator William Gurin)
       Assistant U.S. Attorney Jessica Hu
       Special Assistant Attorney General Gerri Gold
